Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103 as being unpatentable over US Pat. Pub. No. 2020/0377107 to Fung et al. (hereinafter Fung) in view of US Pat. Pub. No. 2008/0144944 to Breed et al. (hereinafter Breed).
Per claim 1, Fung discloses a system (figs. 1-3…entire vehicle system including vehicle subsystem 126 and monitoring subsystem 300) comprising: 	
one or more sensors (fig. 1A: 162, 166…optical sensor 162 and thermal sensor 166 are examples of some of the sensors in the automobile; fig. 3: monitoring system includes various sensors such as heart rate monitoring sensors, brain monitoring sensors, gesture and body sensors; fig. 6:614; fig. 19:1906) located in an automobile (figs. 2 and 3…vehicle subsystem 126 and monitoring subsystem 300 are physically within the automobile shown in fig. 1A), wherein the one or more sensors are configured to generate sensor data related to an interior of the automobile (fig. 1A:162, 166…optical sensor and thermal sensors generated sensor data associated with driver and/or occupants in the interior of the automobile), wherein the sensor data comprises images of the interior of the automobile (¶283…”the optical sensing devices 162 and/or the thermal sensing device 166 can provide information (e.g., images, video) of the upper body, face, extremities, and/or head of a driver or occupant”; ¶426…”driver information sensing device 1906 can be a camera…”), wherein the images of the interior of the automobile include images of portions of the body of a person (¶283…”upper body, face, extremities, and/or head” are construed to be portions of the body of a person; ¶538…hand postures, gesture recognition, etc., are obtained from images of hand: ”A behavioral drive state is based on behavioral information from behavioral monitoring systems and sensors, as discussed above in section III(B)(3)…For example behavioral information can include…hand postures…gesture recognition…”), wherein the portions of the body of the person include the head of the person (¶283…”the optical sensing devices 162 and/or the thermal sensing device 166 can provide information (e.g., images, video) of…head of a driver or occupant”; ¶426…”driver information sensing device 1906 can be a camera…”), wherein the portions of the body of the person include the hands of the person (¶538…hand postures and gesture recognition are obtained from images of hand), wherein the portions of the body of the person include at least a portion of the torso of the person (¶283…”the optical sensing devices 162 and/or the thermal sensing device 166 can provide information (e.g., images, video) of the upper body…of a driver or occupant”);
a computing device (fig. 1:106, fig. 2:ECU and ¶212-222…electronic control unit) located in the automobile (fig. 1A:106: ECU located in the automobile), wherein the computing device is configured to receive neural network configuration parameters (figs. 60-61 and ¶672…driver states can be determined using neural networks; fig. 60:6008,6010,6012 and ¶675-676… thresholds are established, which can be predetermined or dynamically obtained from machine learning baselines for a particular driver; ¶679…upon meeting and/or exceeding threshold, corresponding input node is activated and triggers confirmation node), wherein the computing device is configured to receive the sensor data (fig. 60:6002,6004,6006…information obtained from sensor data for physiological, behavioral, and vehicle system input into neural network; ¶674…”second driver state 6010 can be based on behavioral information 6004…measured by an optical sensor”), wherein the computing device is configured to determine a state of the person (fig. 61:6218, fig. 62:6208 and ¶698…determine driver state based on combined driver state level: “For example, whether or not the driver is vigilant, drowsy, inattentive, distracted, intoxicated, among others…”) based on the sensor data (fig. 60:6002,6004,6006) and the neural network configuration parameters (fig. 60:6008,6010,6012); and 
an automobile controller located in the automobile (fig. 1:188, fig. 61:6130, fig. 62:6212 and ¶242,700…vehicle response system is in the vehicle, controls vehicle, thus is an automobile controller), wherein the automobile controller is configured to control operation of the automobile in a self-driving mode (fig. 2:238, fig. 142,14204 and ¶932…vehicle mode selector system 238 can have various modes, including an auto control ON status, which enables full autonomous control of the motor vehicle; ¶700…response system 188 can automatically modify the control of any of the vehicle systems based on driver state level and the vehicular state; fig. 141:14108,14110,14112, fig. 142:14210 and ¶883,935-937…full control of vehicle can be given to system depending on driver state index), wherein the automobile controller is configured to receive a result of the determination of the state of the person from the computing device (fig. 142:14206,14208…determine driver state and provide data to response system 188), wherein the automobile controller is configured to control operation of the automobile in the self-driving mode based at least in part on the result of the determination of the state of the person (fig. 142:14210 and ¶932,935,937…full autonomous control of vehicle can be given to system based on the driver state index).

Fung does not expressly disclose the images of the interior of the automobile include images of portions of the body such that the body of the person include the arms of the person.  However, Fung does suggest in several instances the use of sensor data regarding arms.  For instance, Fung suggest sensors in a touch steering wheel for sensing appendages of the driver, including the arms (¶230), as well as bio-monitoring sensors in the armrest (¶277).  Fung further discloses the optical sensing devices 162 and/or thermal sensing device 166 providing images of various parts of the body including upper body and extremities, which can be construed to include arms (¶238).

Breed expressly teaches using camera image data taken of a person’s body, where the body of the person include the arms of the person (¶548…based on mounting of CCD array in interior of vehicle that captures images of driver, “an arm, for example, would show up as a thin object…”). 
(Breed: figs. 18,22-26 and ¶755+…neural network recognizes state of occupants in vehicle) to improve vehicle safety by computer assisted in control of the vehicle (Breed: ¶268…preventing airbag deployment for out-of-position occupant; Breed: ¶397…control of vehicular components).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a neural network that is trained to recognize a vehicle occupant state based on imaging of multiple body parts as Fung teaches and further including imaging of the arms as taught by Breed.
The suggestion/motivation for doing so would have been to more accurately assess the occupant state within the vehicle by using additional data associated with occupant’s body (Breed: ¶548…”greater precision in determining the location of the occupant, the separation of the two receptors can also be used to minimize the effects of hands, arms or other extremities which might be very close to the airbag…where the receptors are mounted high on the dashboard on either side of the steering wheel, an arm, for example, would show up as a thin object but much closer to the airbag than the larger body parts, and, therefore, easily distinguished and eliminated, permitting the sensors  to determine the distance to the occupant’s chest”).
Per claim 2, Fung combined with Breed discloses claim 1, Fung further disclosing the portions of the body of the person include at least a portion of the legs of the person (¶424…driver information sensing device 1906 can measure leg position).
Per claim 3, Fung combined with Breed discloses claim 1, Fung further disclosing the state of the person is a current activity of the person (¶849…drivers states can be recognized and associated with an activity, e.g., gesture recognition can identify driver is engaged in phone activity while driving).
Per claim 4, Fung combined with Breed discloses claim 3.  As indicated for claim 1, Breed teaches the computing device is configured to determine the state of the person based at least in part on the location of the arms of the person as captured in the sensor data (Breed: ¶548…multiple parts of body are imaged, including arms).  Fung further teaches determining the state of the person based at least in part on the orientation of the head of the person as captured in the sensor data (Fung: ¶889…driver state index can be determined in part by head position sensors).
Per claim 5, Fung combined with Breed discloses claim 4, Fung further disclosing the computing device is configured to determine the state of the person in order to determine whether the person is currently using a handheld mobile device (¶849…drivers states can be recognized and associated with an activity, e.g., gesture recognition can identify driver is engaged in phone activity while driving).
Per claim 6, Fung combined with Breed discloses claim 5, Fung further disclosing the computing device is configured to determine the state of the person in order to determine whether the person is currently in a safe driving state (fig. 24A…determining whether or not the driver is distracted, if not distracted, then in safe driving state; fig. 118…driver state index can indicate current driving state, e.g., the lower index values can be considered safe).
Per claim 7, Fung combined with Breed discloses claim 1, Fung further disclosing one or more second sensors configured to generate second sensor data related to an interior (fig. 1A:166; ¶239…thermal sensing device 166 can be construed as another sensor device other than the optical device 162 that captures thermal information about the state of the driver and/or the vehicle environment; fig. 130 and ¶866-867…there can be a second vehicle with the same suite of sensors, such as the optical sensor, thus second sensors that determine state of a second driver; ¶877…driver state information obtained in second vehicle) of a second automobile (figs. 130…second automobile; ¶870…driver and vehicle states can be determined from sensor data), wherein the second sensor data comprises images of the interior of the second automobile (¶239…thermal sensing device captures thermal images associated with the state of the driver in the interior of the automobile; ¶870…driver states obtained from optical sensor data of driver), wherein the neural network configuration parameters are generated based on the second sensor data (fig. 60:6008,6010,6012 and ¶675-676… thresholds are established, which can be predetermined or dynamically obtained from machine learning baselines for a particular driver established by sensor data; ¶679…upon meeting and/or exceeding threshold, corresponding input node is activated and triggers confirmation node).
3.	Per claim 8, Fung combined with Breed discloses claim 7, Fung further disclosing a remote computing device not located in the automobile (fig. 130 and ¶866-867…there can be a second vehicle that has its own separate ECU, thus second vehicle ECU is remote and not located within first vehicle), wherein the remote computing device is configured to generate the neural network parameters based on the second sensor data (fig. 60:6008,6010,6012 and ¶675-676… thresholds are established, which can be predetermined or dynamically obtained from machine learning baselines for a particular driver established by sensor data; ¶679…upon meeting and/or exceeding threshold, corresponding input node is activated and triggers confirmation node).
Per claim 9, Fung combined with Breed discloses claim 8, Fung and Breed further disclosing the images of the interior of the second automobile include images of portions of the body of a second person (Fung: ¶867-878…second vehicle has second driver whose driver state is determined in part by data from images sensors; ¶283…”upper body, face, extremities, and/or head” are construed to be portions of the body of a person; ¶538…hand postures, gesture recognition, etc., are obtained from images of hand: ”A behavioral drive state is based on behavioral information from behavioral monitoring systems and sensors, as discussed above in section III(B)(3)…For example behavioral information can include…hand postures…gesture recognition…”), wherein the portions of the body of the second person include the head of the second person (Fung: ¶283…”the optical sensing devices 162 and/or the thermal sensing device 166 can provide information (e.g., images, video) of…head of a driver or occupant”; ¶426…”driver information sensing device 1906 can be a camera…”), wherein the portions of the body of the second person include the arms of the second person (Breed: ¶548…based on mounting of CCD array in interior of vehicle that captures images of driver, “an arm, for example, would show up as a thin object…”), wherein the portions of the body of the second person include the hands of the second person (Fung: ¶538…hand postures and gesture recognition are obtained from images of hand), wherein the portions of the body of the second person include at least a portion of the torso of the second person (Fung: ¶283…”the optical sensing devices 162 and/or the thermal sensing device 166 can provide information (e.g., images, video) of the upper body…of a driver or occupant”).
Per claim 10, Fung combined with Breed discloses claim 9, Fung further disclosing the automobile is the same as the second automobile (fig. 1:166…thermal sensing device 166 images driver in the same automobile as the optical sensing devices 162).
Per claim 11, Fung combined with Breed discloses claim 9, Fung further disclosing the automobile is not the same as the second automobile (fig. 130… second vehicle is not the same as the first vehicle).
Per claim 12, Fung combined with Breed discloses claim 1, Fung further disclosing the computing device is configured to determine whether to update the neural network parameters (fig. 60:6008,6010,6012 and ¶675-676… thresholds can be dynamically obtained from machine learning baselines for a particular driver established by sensor data; ¶677… thresholds can be adjusted based on other sensor data, such as internal temperature of the vehicle).
Per claim 13, Fung combined with Breed discloses claim 12, Fung further disclosing a remote computing device not located in the automobile (fig. 130 and ¶866-867…there can be a second vehicle that has its own separate ECU, thus second vehicle ECU is remote and not located within first vehicle), wherein the remote computing device is configured to generate the neural network parameters based on second sensor data generated by the one or more sensors (fig. 60:6008,6010,6012 and ¶675-676… thresholds are established, which can be predetermined or dynamically obtained from machine learning baselines for a particular driver established by sensor data; ¶679…upon meeting and/or exceeding threshold, corresponding input node is activated and triggers confirmation node), wherein the remote computing device is configured to, in response to the computing device determining to update the neural network parameters, generate second neural network parameters based on third sensor data generated by the one or more sensors (¶677… thresholds can be adjusted based on other sensor data, such as internal temperature of the vehicle).
Per claim 14, Fung combined with Breed discloses claim 13, Fung further disclosing the computing device is configured to determine the state of the person in the automobile based on the second neural network configuration parameters (¶677… thresholds can be adjusted based on other sensor data, such as internal temperature of the vehicle) and based on fourth sensor data generated by the one or more sensors (fig. 60:6002,6004,6006...input physiological, behavioral and vehicle information obtained from various sensors, all being used to obtain a combined driver state 6218).
Claims 15-20 are substantially similar in scope and spirit to claims 1, 4, 12-14 and 5, respectively.  Therefore, the rejections of claims 1, 4, 12-14 and 5 are applied accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to using neural networks on images taken from inside a vehicle to determine driver state and performing automated control of the automobile depending on determined driver state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALAN CHEN/Primary Examiner, Art Unit 2125